671 N.W.2d 577 (2003)
David A. KAISERSHOT, Respondent,
v.
EARTHWORKS EXCAVATING and Heritage Mutual Group, Relators, and
Minnesota Department of Employment and Economic Development, Minnesota Comprehensive Health Association, Intervenors.
No. A03-1167.
Supreme Court of Minnesota.
November 19, 2003.
Charles E. Gillin, Thomas J. Misurek, Jardine, Logan & O'Brien, P.L.L.P., Lake Elmo, MN, for Relators.
Raymond R. Peterson, McCoy, Peterson & Jorstad, Minneapolis, MN, for Respondent.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed July 23, 2003, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01.
Employee is awarded $1,200 in attorney fees.
  BY THE COURT:
  /s/Helen M. Meyer
  Associate Justice